DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (an article of footwear having a knitted upper) in the reply filed on July 3, 2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention I (a method of fastening an article of footwear), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 3, 2022.
Applicant's further election with traverse of Species 1 (depicted in Figs. 1-4) in the reply filed on  July 3, 2022 is acknowledged. The traversal is on the ground(s) that the three Species actually depict the same embodiment that is capable of being threaded in different configurations. In light of Applicant’s clarifying remarks, the Examiner hereby withdraws the election of Species requirement between Species 1-3, as set forth in the Restriction Requirement mailed on May 4, 2022.  
Claims 18-32 are presented for examination below.
Claim Objections
Claims 18, 19, 20, 22, 25, 28, and 29 are objected to because of the following informalities:
“the quarter section” (claims 18, 19, 22, 25, 28, 29) should read “the proximal quarter section,” to enhance clarity and consistency within the claims
“the instep cover” (claims 18, 19, 20, 22, 25, 28, 29) should read “the distal instep cover,” to enhance clarity and consistency within the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein: the one-piece knit textile extends from the medial side of the article of footwear to the medial side of the article of footwear.” The limitation is indefinite, as it is unclear how the one-piece knit textile extends from the medial side and to the same medial side. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein: the one-piece knit textile extends from the medial side of the article of footwear to the lateral side of the article of footwear.”
Claim 29 also recites the limitation “the quarter section of the one-piece knit textile forms a medial quarter of the article of footwear; the article of footwear further includes a medial quarter; and the distal edge of the instep cover overlaps the lateral quarter.” The limitation is indefinite, as it is unclear if the two recitations of “a medial quarter” refer to the same structure, or to different structures. There is also insufficient antecedent basis in the claims for the phrase “the lateral quarter.” For purposes of examination, the Examiner will interpret the limitation as follows: “the quarter section of the one-piece knit textile forms a medial quarter of the article of footwear; the article of footwear further includes a lateral quarter; and the distal edge of the instep cover overlaps the lateral quarter.”
Claim 30 recites the limitation “the distal free edge.” There is also insufficient antecedent basis in the claims for this limitation. The Examiner notes that while claim 28 previously recites a cover distal edge,” the edge is not previously defined as a “free” edge. For purposes of examination, the Examiner will interpret the limitation as follows: “the distal edge.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon et al. (herein Fallon)(US PG Pub 2002/0104233) in view of Ikenaka et al. (herein Ikenaka)(US PG Pub 2017/0135435) and Dua et al. (herein Dua)(US PG Pub 2008/0110048), further in view of Heard (US PG Pub 2012/0174437).
Regarding claim 18, Fallon discloses an article of footwear (110, see Figs. 2-4) defining a forefoot region, a hindfoot region, and a midfoot region disposed between the forefoot region and the hindfoot region (see annotated Fig. 3), the article of footwear including a foot cavity configured to house a foot (interior cavity formed by upper 114, including foot opening 138), the article of footwear comprising: 
a sole structure (112); and 
an upper (114) coupled to the sole structure (see at least paragraph 0028 and Figs. 2-4), the upper extending upward from the sole structure to define a proximal quarter section and a distal instep cover formed integrally with the quarter section (see annotated Figs. 2-4 and paragraphs 0028-0031, medial portion 120 extends from the proximal quarter section at the medial side of upper 114 and extends laterally to integrally form the distal instep cover, which extends over a central instep portion of the foot and is partially overlapped by lateral portion 118), the instep cover configured to span an instep of the foot and further defining a cover distal edge (see annotated Fig. 3 and paragraphs 0028-0031).

    PNG
    media_image1.png
    796
    777
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    741
    911
    media_image2.png
    Greyscale

Fallon substantially discloses the invention as claimed above but fails to further disclose wherein the upper comprises a knit textile formed of a plurality of interlocked strands.
However, Ikenaka teaches an article of footwear (see Figs. 1-4) having an upper (1) that comprises a knit textile formed of a plurality of interlocked strands (see paragraphs 0008, 0023-0026, and 0032-0040), wherein the knit textile includes a quarter section (3R/3L) and an instep cover (4) and is a one-piece knit textile (see Abstract and paragraphs 0032-0040), wherein the one-piece knit textile extends transversely across a sole structure of the article of footwear (see at least Figs. 1-3 and paragraph 0032), so as to provide a seamless upper construction that reduces construction costs/steps (see paragraphs 0006-0012 and 0023).
Furthermore, Dua teaches wherein it is known in the art to make a footwear upper from a knit textile formed of a plurality of interlocked strands, so as to provide a lightweight, air-permeable structure that is flexible and comfortably receives the foot (see paragraphs 0005-008 and 0045-0049).
Therefore, based on Ikenaka’s and Dua’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fallon’s upper to comprise a knit textile formed of a plurality of interlocked strands; as doing so would provide a seamless, lightweight, air-permeable, and flexible upper construction that reduces construction costs/steps and comfortably receives the foot.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (i.e., a knitted textile for a footwear upper) on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Fallon further discloses a lace fastener (132, 134, 136 and surrounding textile portions; see Figs. 2-4 and paragraphs 0033-0038) comprising a first opening separated from a second opening by a segment of the knit textile (see annotated Fig. 2 below, first and second openings of eyelets 132, 134, 136 are separated by a material segment of lateral portion 118) capable of assuming at least a first, in-plane configuration, in which the segment is in plane with a surface of the knit textile (see configuration of Figs. 2-4); and a lace (130) operable to fasten the upper to the foot in the foot cavity (see Figs. 2-4 and paragraphs 0033-0038), the lace extending over the surface of the knit textile through each of the first opening and the second opening such that the lace is positioned under the segment (see Figs. 2-4, lace 130 extends at least partially under the material segment that separates the first and second openings).


    PNG
    media_image3.png
    637
    746
    media_image3.png
    Greyscale

Fallon fails to explicitly disclose wherein the material segment between the first and second openings is capable of moving from the first, in-plane configuration to a second, out-of-plane configuration, in which the segment is out of plane with the surface of the knit textile; and also fails to disclose wherein the lace orients the segment in the second, out-of-plane configuration when the lace is extended through each of the first opening and the second opening and positioned under the segment, such that the segment protrudes from the surface of the knit textile. 
However, Fallon and Ikenaka together teach an upper made of a flexible knit material (see above). As such, one having ordinary skill in the art before the effective filing date of the invention would reasonably presume that the knit textile together taught by Fallon and Ikenaka would be capable of moving from the first, in-plane configuration to a second, out-of-plane configuration when the lace is extended through each of the first opening and the second opening and positioned under the segment, such that the segment protrudes from the surface of the knit textile, depending on the thickness/material properties of the knit material, the force with which the user/wearer pulls on the adjacent lace portions, and the thickness/flexibility of the lace in relation to the knit material. 
Furthermore, Dua teaches an article of footwear (10) comprising a sole structure (20) and an upper (30; see Figs. 1-4C and paragraphs 0036-0038), the upper including a one-piece knit textile (40) that comprises a lace fastener including a first opening separated from a second opening by a segment of the one-piece knit textile (first and second openings separated from outer segment of 44, see Fig. 1 and annotated Fig. 5), the segment capable of moving from a first, in-plane configuration, in which the segment is in plane with a surface of the knit textile (when lace elements 33 are removed, see Fig. 5 and paragraphs 0039-0041, 0046, and 0053) to a second, out- of-plane configuration, in which the segment is out of plane with the surface of the knit textile (when lace elements 33 are inserted through the first and second openings and engaging outer segment of 44, thereby causing the outer segment to protrude from the surface of the knit textile; see Figs. 1-4C and paragraphs 0039-0041, 0046, and 0053), so as to provide a secure and unitary lace-receiving structure with desired material properties based on a selected yarn type, stitch pattern, and/or layer configuration (see paragraphs 0035, 0039-0041, 0046-0049, and 0053).

    PNG
    media_image4.png
    484
    800
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    575
    730
    media_image5.png
    Greyscale

Still furthermore, Heard teaches an article of footwear (10) having a sole assembly (14), a textile upper (12), and a closure system (32), the closure system comprising a plurality of eyelet openings (28, 30) and at least one lace (34, 38), wherein the at least one lace extends over the surface of the textile upper through adjacent first and second eyelet openings, such that the lace is directly positioned under a segment of the textile upper that directly extends between and separates adjacent openings (see Figs. 1-3 and paragraphs 0021-0028; lace 34, 38 includes bridge portions 54, 56 that alternate between overlaying the outer surface 41 and the inner surface 43 of textile upper 12, and extend through adjacent pairs of openings 28 and adjacent pairs of openings 30 on each respective side of the closure system); so as to provide a closure system that can more easily conform to the wearer’s foot while evenly distributing tension/pressure along the lace segments, for better fit and comfort (see paragraph 0028).
Therefore, based on Dua’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically configured the knit textile/segment together taught by Fallon and Ikenaka to be capable of moving from the first, in-plane configuration to a second, out- of-plane configuration, in which the segment is out of plane with the surface of the knit textile, when a lace segment is extended through each of the first opening and the second opening and positioned under the segment, such that the segment protrudes from the surface of the knit textile; so as to provide a secure and unitary lace-receiving structure with desired material properties based on a selected yarn type, stitch pattern, and/or layer configuration.
Additionally, based on Heard’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fallon’s lacing pattern such that the lace would extend over the surface of the knit textile directly through each of the first opening and the second opening, and such that the lace would be directly positioned under the segment; as doing so would provide a closure system that can more easily conform to the wearer’s foot while evenly distributing tension/pressure along the lace segments, for better fit and comfort.
As modified, Fallon’s lace fastener, knit textile, and lace would together be configured such that the knit textile segment between the first and second openings is capable of moving from the first, in-plane configuration to a second, out-of-plane configuration, in which the segment is out of plane with the surface of the knit textile; and wherein the lace orients the segment in the second, out-of-plane configuration when the lace is extended through each of the first opening and the second opening and positioned under the segment, such that the segment protrudes from the surface of the knit textile (see knit textile properties/protruding segment as taught by Dua in Figs. 1-4C and paragraphs 0039-0041, 0046, and 0053 of Dua and explanation above; and lacing pattern as taught by Heard in Figs. 1-3 and paragraphs 0021-0028 of Heard and explanation above).
Finally, regarding the limitation “capable of moving from the first, in-plane configuration to a second, out- of-plane configuration,” the Examiner notes that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. 

Regarding claim 19, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the knit textile including the quarter section and the instep cover is a one-piece knit textile (see Abstract and paragraphs 0032-0040 of Ikenaka).

Regarding claim 20, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the instep cover defines a distal free edge of the one-piece knit textile (see annotated Figs. 2-4 of Fallon), and the distal free edge of the one-piece knit textile is positioned within the foot cavity (see annotated Fig. 4 and paragraphs 0028-0031 of Fallon).

Regarding claim 21, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the article of footwear defines a medial side and a lateral side (see annotated Fig. 3 of Fallon); and the one-piece knit textile (114 of Fallon as modified above to be a unitary knitted textile) extends from the medial side of the article of footwear to the lateral side of the article of footwear (see Figs. 2-4 of Fallon and Figs. 1-4 and paragraphs 0040-0048 of Ikenaka).

Regarding claim 22, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the article of footwear (110 of Fallon) includes a medial quarter (120 of Fallon) and a lateral quarter (118 of Fallon); the quarter section of the one-piece knit textile forms the medial quarter of the article of footwear; and the instep cover overlaps the lateral quarter of the article of footwear (see Figs. 2-4 and paragraphs 0028-0031 of Fallon).

Regarding claim 23, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the knit textile (114 of Fallon as modified above) comprises a plurality of lace fasteners (132, 134, 136 of Fallon), each lace fastener of the plurality of lace fasteners comprising a first opening separated from a second opening by a segment of the knit textile capable of moving from a first, in-plane configuration, in which the segment is in plane with the surface of the knit textile, to a second, out of plane configuration, in which the segment is out of plane with the surface of the knit textile (see adjacent pairs of fasteners in each respective fastener row 132, 134, 136 of Fallon, which each comprise a first opening separated from a second opening by a segment of the upper textile; see also rejection of claim 18 above regarding the protruding/out-of-plane configuration of the knit textile, as taught by Dua).

Regarding claim 24, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the plurality of lace fasteners (132, 134, 136 of Fallon) is generally aligned in a linear row extending along a lengthwise direction of the upper (see Figs. 2-4 and at least paragraph 0033 of Fallon; lace fasteners 132, 134, 136 form three linear rows of fasteners extending along a lengthwise direction of the upper).

Regarding claim 25, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the plurality of lace fasteners (132, 134, 136 of Fallon) comprises: a first plurality of lace fasteners (132 of Fallon) located within the quarter section of the knit textile proximate the sole structure (see Figs. 2-4 of Fallon); and a second plurality of lace fasteners (134 of Fallon) located within the instep cover of the knit textile (see Figs. 2-4 and paragraphs 0028-0038 of Fallon).

Regarding claim 26, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein each opening is an elongated slot (see shape of openings in annotated Fig. 5 of Dua) oriented in a direction transverse the lengthwise direction of the upper (see Figs. 2-4 of Fallon in combination with Fig. 5 of Dua; the eyelet/segment structure of Fallon as modified by Dua would have the elongated slot oriented in a transverse direction of the upper).

	Regarding claim 27, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka, Dua, and Heard) is further disclosed wherein the lace (130 of Fallon/33 of Dua) is positioned under the segment and above the plane defined by the surface of the knit textile (see Figs. 1-5 and paragraphs 0039-0041, 0046, and 0053 of Dua; and rejection of claim 18 above).

Claims 28-31 (regarding claims 29-31, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Fallon, in view of Ikenaka and Dua.
Regarding claim 28, Fallon discloses an article of footwear (110, see Figs. 2-4) defining a forefoot region, a hindfoot region, and a midfoot region disposed between the forefoot region and the hindfoot region, a lateral side and a medial side (see annotated Fig. 3), the article of footwear including a foot cavity configured to house a foot (interior cavity formed by upper 114, including foot opening 138), the article of footwear comprising: 
a sole structure (112); and 
an upper (114) coupled to the sole structure (see at least paragraph 0028 and Figs. 2-4), the upper extending upward from the sole structure to define a proximal quarter section and a distal instep cover formed integrally with the quarter section (see annotated Figs. 2-4 and paragraphs 0028-0031, medial portion 120 extends from the proximal quarter section at the medial side of upper 114 and extends laterally to integrally form the distal instep cover, which is partially overlapped by lateral portion 118), the instep cover configured to cover an instep of the foot and further defining a cover distal edge (see annotated Fig. 3 and paragraphs 0028-0031). 
Fallon substantially discloses the invention as claimed above but fails to further disclose wherein the upper comprises a knit textile formed of a plurality of interlocked strands, wherein the knit textile including the quarter section and the instep cover is a one-piece knit textile and the one-piece knit textile extends transversely across the sole structure.
However, Ikenaka teaches an article of footwear (see Figs. 1-4) having an upper (1) that comprises a knit textile formed of a plurality of interlocked strands (see paragraphs 0008, 0023-0026, and 0032-0040), wherein the knit textile includes a quarter section (3R/3L) and an instep cover (4) and is a one-piece knit textile (see Abstract and paragraphs 0032-0040), wherein the one-piece knit textile extends transversely across a sole structure of the article of footwear (see at least Figs. 1-3 and paragraph 0032), so as to provide a seamless upper construction that reduces construction costs/steps (see paragraphs 0006-0012 and 0023).
Furthermore, Dua teaches wherein it is known in the art to make a footwear upper from a knit textile formed of a plurality of interlocked strands, so as to provide a lightweight, air-permeable structure that is flexible and comfortably receives the foot (see paragraphs 0005-008 and 0045-0049).
Therefore, based on Ikenaka’s and Dua’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fallon’s upper to comprise a knit textile formed of a plurality of interlocked strands, wherein the knit textile including the quarter section and the instep cover is a one-piece knit textile and the one-piece knit textile extends transversely across the sole structure; as doing so would provide a seamless, lightweight, air-permeable, and flexible upper construction that reduces construction costs/steps and comfortably receives the foot.

Regarding claim 29, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka and Dua) is further disclosed wherein the one-piece knit textile (114 of Fallon as modified above to be a unitary knitted textile) extends from the medial side of the article of footwear to the medial side (interpreted to be “the lateral side,” see rejection under 35 USC 112 above) of the article of footwear (see Figs. 2-4 of Fallon and Figs. 1-4 and paragraphs 0040-0048 of Ikenaka); the quarter section of the one-piece knit textile forms a medial quarter (120 of Fallon) of the article of footwear; the article of footwear further includes a medial quarter (118 of Fallon; interpreted to be “the lateral quarter,” see rejection under 35 USC 112 above), and the distal edge of the instep cover overlaps the lateral quarter (see Figs. 2-4 and paragraphs 0028-0031 of Fallon).

Regarding claim 30, the modified article of footwear of Fallon (i.e., Fallon in view of Ikenaka and Dua) is further disclosed wherein the distal free edge of the one-piece knit textile is positioned within the foot cavity (see annotated Fig. 4 and paragraphs 0028-0031 of Fallon).

Regarding claim 31, Fallon, Ikenaka, and Dua together teach the limitations of claim 30, as discussed above.
Fallon further discloses a lace fastener (132, 134, 136 and surrounding textile portions; see Figs. 2-4 and paragraphs 0033-0038) comprising a first opening separated from a second opening by a segment of the knit textile (see annotated Fig. 2 below, first and second openings of eyelets 132, 134, 136 are separated by a material segment of lateral portion 118) capable of assuming at least a first, in-plane configuration, in which the segment is in plane with a surface of the knit textile (see configuration of Figs. 2-4). 
Fallon fails to explicitly disclose wherein the material segment between the first and second openings is capable of moving from the first, in-plane configuration to a second, out-of-plane configuration, in which the segment is out of plane with the surface of the knit textile. 
However, Fallon and Ikenaka together teach an upper made of a flexible knit material (see above). As such, one having ordinary skill in the art before the effective filing date of the invention would reasonably presume that the knit textile together taught by Fallon and Ikenaka would be capable of moving from the first, in-plane configuration to a second, out-of-plane configuration in which the segment is out of plane with the surface of the knit textile; depending on the thickness/material properties of the knit material, the force with which the user/wearer pulls on the adjacent lace portions, and the thickness/flexibility of the lace in relation to the knit material. 
Furthermore, Dua teaches an article of footwear (10) comprising a sole structure (20) and an upper (30; see Figs. 1-4C and paragraphs 0036-0038), the upper including a one-piece knit textile (40) that comprises a lace fastener including a first opening separated from a second opening by a segment of the one-piece knit textile (first and second openings separated from outer segment of 44, see Fig. 1 and annotated Fig. 5), the segment capable of moving from a first, in-plane configuration, in which the segment is in plane with a surface of the knit textile (when lace elements 33 are removed, see Fig. 5 and paragraphs 0039-0041, 0046, and 0053) to a second, out- of-plane configuration, in which the segment is out of plane with the surface of the knit textile (when lace elements 33 are inserted through the first and second openings and engaging outer segment of 44, thereby causing the outer segment to protrude from the surface of the knit textile; see Figs. 1-4C and paragraphs 0039-0041, 0046, and 0053), so as to provide a secure and unitary lace-receiving structure with desired material properties based on a selected yarn type, stitch pattern, and/or layer configuration (see paragraphs 0035, 0039-0041, 0046-0049, and 0053).
Therefore, based on Dua’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically configured the knit textile/segment together taught by Fallon and Ikenaka to be capable of moving from the first, in-plane configuration to a second, out- of-plane configuration, in which the segment is out of plane with the surface of the knit textile; so as to provide a secure and unitary lace-receiving structure with desired material properties based on a selected yarn type, stitch pattern, and/or layer configuration.
Furthermore, regarding the limitation “capable of moving from the first, in-plane configuration to a second, out- of-plane configuration,” the Examiner notes that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. 

Claim 32, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fallon, Ikenaka, and Dua, as applied to claim 31 above, further in view of Heard.
Regarding claim 32, Fallon, Ikenaka, and Dua together teach the limitations of claim 31, as discussed above.
Fallon further discloses a lace (130) extending over the surface of the one-piece knit textile through each of the first opening and the second opening such that the lace is positioned under the segment (see Figs. 2-4 and paragraphs 0033-0038; lace 130 extends at least partially under the material segment that separates the first and second openings), but fails to disclose wherein the lace orients the segment in the second, out-of-plane configuration, such that the segment protrudes from the surface of the one-piece textile, wherein the segment is a material loop that fastens the lace to the upper.
However, Heard teaches an article of footwear (10) having a sole assembly (14), a textile upper (12), and a closure system (32), the closure system comprising a plurality of eyelet openings (28, 30) and at least one lace (34, 38), wherein the at least one lace extends over the surface of the textile upper through adjacent first and second eyelet openings, such that the lace is directly positioned under a segment of the textile upper that directly extends between and separates adjacent openings (see Figs. 1-3 and paragraphs 0021-0028; lace 34, 38 includes bridge portions 54, 56 that alternate between overlaying the outer surface 41 and the inner surface 43 of textile upper 12, and extend through adjacent pairs of openings 28 and adjacent pairs of openings 30 on each respective side of the closure system); so as to provide a closure system that can more easily conform to the wearer’s foot while evenly distributing tension/pressure along the lace segments, for better fit and comfort (see paragraph 0028).
Therefore, based on Heard’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Fallon’s lacing pattern such that the lace would extend over the surface of the knit textile directly through each of the first opening and the second opening, and such that the lace would be directly positioned under the segment; as doing so would provide a closure system that can more easily conform to the wearer’s foot while evenly distributing tension/pressure along the lace segments, for better fit and comfort.
As modified, Fallon’s lace fastener, knit textile, and lace would together be configured such that the lace orients the segment in the second, out-of-plane configuration when the lace is inserted through the first and second openings and extends under the segment, such that the segment protrudes from the surface of the one-piece textile, wherein the segment is a material loop that fastens the lace to the upper (see knit textile properties/protruding segment as taught by Dua in Figs. 1-4C and paragraphs 0039-0041, 0046, and 0053 of Dua and explanation above; and lacing pattern as taught by Heard in Figs. 1-3 and paragraphs 0021-0028 of Heard and explanation above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Smith (US PG Pub 2016/0302524) teaches an article of footwear having a lacing system that includes a plurality of straps interwoven between openings of the upper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732